In The

                                 Court of Appeals

                     Ninth District of Texas at Beaumont

                               _________________

                                NO. 09-18-00385-CV
                               _________________

                      GEORGE EARL DANNER, Appellant

                                          V.

                       KATHRYN M. DANNER, Appellee
________________________________________________________________________

                    On Appeal from the 418th District Court
                         Montgomery County, Texas
                       Trial Cause No. 17-03-04143-CV
________________________________________________________________________

                                       ORDER

      On December 14, 2018, Appellant, George Earl Danner, filed a net worth

affidavit and a supersedeas bond in the amount of $443,000.00. The trial court

reviewed the net worth affidavit in an evidentiary hearing. See Tex. R. App. P.

24.2(c)(3). On January 10, 2019, the trial court signed an order that denied

Appellant’s motion to reduce the amount of the bond, found that the evidence

presented by Appellant “not to be credible and, therefore, to be insufficient to justify
                                           1
a reduction in the amount of the bond that he stipulated and agreed to on October

31, 2018.” On January 27, 2019, Appellant filed a motion to review the trial court’s

order of January 10, 2019. Appellant asks this Court to stay execution on the

judgment pending our resolution of his motion.

      When a judgment debtor provides a bond in an amount based on his net worth,

the judgment creditor may contest the debtor’s claimed net worth. See Tex. R. App.

P. 24.2(c)(1), (2). The judgment debtor has the burden of proving his net worth. See

Tex. R. App. P. 24.2(c)(3). “The trial court must issue an order that states the

debtor’s net worth and states with particularity the factual basis for that

determination.” Id. The trial court must make factual findings of the judgment

debtor’s net worth and must make findings that will permit a reviewing court to

ascertain the basis for the trial court’s determination of the judgment debtor’s net

worth. In re Smith, 192 S.W.3d 564, 568 (Tex. 2006). In this case, the trial court

made findings regarding the appropriate security based upon the amount of the

judgment, but failed to make factual findings of the judgment debtor’s net worth and

the factual determination of the judgment debtor’s net worth. The trial court’s failure

to make the required findings prevents this Court from properly reviewing the trial

court’s order. See id.; see also Tex. R. App. P. 44.4.



                                          2
      Accordingly, on the Court’s own motion, the appeal is abated and the case is

remanded to the trial court for entry of the findings of fact that are required for a

determination of new worth. See Tex. R. App. P. 24.2(c)(3); see also Tex. R. App.

P. 44.4. A supplemental clerk’s record containing the trial court’s findings must be

filed with the Court of Appeals by February 21, 2019. Execution on the judgment is

stayed pending further order of this Court. See Tex. R. App. P. 24.4(c). Appellant’s

motion to review and reduce the supersedeas bond remains pending before the Court.

      ORDER ENTERED February 1, 2019.
                                                    PER CURIAM


Before McKeithen, C.J., Horton and Johnson, JJ.




                                         3